       Case 3:20-cr-02425-GPC Document 31 Filed 04/06/21 PageID.58 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                  Case No. 20-CR-2425 GPC
11                       Plaintiff,              JUDGMENT AND ORDER
                                                 DISMISSING
12          v.                                   INFORMATION
                                                 WITHOUT PREJUDICE
13    JONATHAN PEREZ-MARTINEZ,
14                       Defendant.
15
16         Based on the motion of the United States to dismiss this case without prejudice, and
17   in light of the interests of justice, it is hereby ordered that the information in the above-
18   entitled action be dismissed without prejudice.
19         IT IS SO ORDERED.
20
     Dated: April 5, 2021
21
22
23
24
25
26
27
28
